DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7 & 23 are amended. Claims 2-5, 8-10, 15, 18-20 & 22 are cancelled. Claims 1, 6-7, 11-14, 16-17, 21 & 23 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 11-14, 16-17, 21 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2013/0101886 A1) in view of Maruyama (US 2015/0228948 A1) and Samii (US 6,949,315 B1).
Regarding claims 1, 6-7, 21 & 23, Jung teaches a battery separator, for a rechargeable lithium battery of 4.5V or greater, comprising at least one porous membrane having a ceramic coating on at least one side of the porous membrane, wherein the lithium battery has a chemistry that extends a charging voltage of the lithium battery to at least 5 volts ([0040]-[0048]). Jung further teaches the battery separator being a single or multilayer porous membrane ([0045]). However, Jung is silent as to the battery separator being a microporous membrane comprising an embedded ceramic material and a blend, mixture or co-polymer of a polyolefin selected from the group listed in instant claim 1 and a polymer selected from the group described in instant claim 1.												Maruyama teaches a battery separator for a rechargeable lithium battery, wherein the battery separator includes a microporous membrane comprising a blend or mixture of a polyolefin such as ultrahigh molecular weight polyethylene (UHMWPE) and high density polyethylene (HDPE), and a thermoplastic such as polyimide 66 and polyphenylene sulfide ([0014] & [0017]-[0019]). The microporous membrane can further include a compatibilizer to aid in the dispersion of the polyolefin and the thermoplastic as well as a filler ([0048]-[0049]) but does not further describe the filler.										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to modify the porous membrane of Jung and form a microporous membrane including a mixture or blend of a polyolefin and a thermoplastic, as described by Maruyama above, in order to increase thermal shrinkage resistance as taught by Maruyama ([0014]).													Samii teaches a microporous battery separator comprising a ceramic material such as titania embedded in UHMWPE (Col.4, L.65 – Col.4, L.6). Samii further teaches alumina (i.e prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2144.05 I.
Regarding claims 11-14, Jung as modified by Maruyama and Samii teaches the microporous battery separator membrane of claim of 1, but does not explicitly teach the membrane having a thermal shutdown function and is silent as to a stability temperature of the membrane.											However, modified Jung teaches a separator having substantially the same structure and composition (i.e microporous separator membrane comprising a ceramic material embedded in the instantly claimed polymer mixture or blend making up the membrane with a ceramic coating on one side). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 I. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada,
Regarding claim 16, Jung as modified by Maruyama and Samii teaches the microporous battery separator of claim 1. Jung further teaches the microporous battery separator being used in a rechargeable lithium battery ([0040]).
Regarding claim 17, Jung as modified by Maruyama and Samii teaches the microporous battery separator of claim 1. Jung further teaches an electric drive vehicle comprising the battery separator of claim 1 ([0040]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2013/0101886 A1) in view of Inagaki (US 2011/0059368 A1), Saito (US 2015/0037653 A1) and Samii (US 6,949,315 B1).
Regarding claim 23, Jung teaches a battery separator, for a high voltage rechargeable lithium battery of 4.5V or greater, comprising at least one porous membrane having a ceramic coating on at least one side of the porous membrane, wherein the lithium battery has a chemistry that extends a charging voltage of the lithium battery to at least 5 volts and is stable against oxidation in a lithium ion battery with a cell voltage up to or equal to 5 volts, wherein cell voltage may be a measure of the potential difference between a positive electrode and a negative electrode in an electrochemical cell ([0040]-[0048]). Jung further teaches the battery separator being a single or multilayer porous membrane ([0045]). However, Jung is silent as to the battery separator being a microporous membrane comprising an embedded ceramic material and a blend, mixture or co-polymer of a polyolefin selected from the group listed in instant claim 23 and a polymer selected from the group described in instant claim 23.						Inagaki teaches a separator for a high power lithium ion rechargeable battery wherein the separator comprises a microporous membrane ([0024]-[0025] & [0027]).				.  

Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Jung as modified by Inagaki does not fairly teach or suggest the microporous battery separator membrane of claim 23, the examiner respectfully disagrees.												Specifically, applicant argues that the separators of Jung already possesses the advantage of good high rate characteristics and low self-discharge and thus one of ordinary skill in the art would not look to the teachings of Inagaki which discloses a microporous separator having good-high-rate characteristics and low self-discharge. However, it is noted that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. In this regard, Jung and Inagaki both teach porous separators based on polyolefins for rechargeable lithium batteries. Therefore, the use of a microporous separators as described in Inagaki would have been obvious to one of ordinary skill in the art since microporous separators are well-known within the art for use in rechargeable lithium batteries. Furthermore, as noted in the Response to Arguments of the Non-Final rejection mailed on 03/09/2021, the microporous membrane structure of Inagaki’s separator requires continuous micropores in the membrane thickness direction such that an average pore diameter of the microporous membrane is preferable between 0.01 microns to 0.1 microns ([0024] & [0027]).  permeability) ([0008] & [0028]). Thus, contrary to applicant’s assertions, Inagaki’s microporous structure of the separator allows the air permeability of the separator to be within a range suitable for balancing the porosity, the average pore diameter and the thickness of separator while maintaining adequate ion permeability. “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).    												While applicant disagrees with the combination of Jung, Maruyama and Samii for teaching the subject matter of claims 1, 6-7, 11-14, 16-17, 21 and 23, it is noted that applicant has not responded to the arguments presented in the Response to Arguments of the Non-Final rejection mailed on 03/09/2021 which are herein incorporated. 					Thus, in view of the foregoing, claims 1, 6-7, 11-14, 16-17, 21 & 23 stand rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/NATHANAEL T ZEMUI/Examiner, Art Unit 1727